Name: Commission Regulation (EEC) No 1075/91 of 29 April 1991 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/10 Official Journal of the European Communities 30 . 4. 91 COMMISSION REGULATION (EEC) No 1075/91 of 29 April 1991 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 2 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 1 06 1 /91 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1061 /91 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal Other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 107, 27. 4. 1991 , p. 19 . 30. 4. 91 Official Journal of the European Communities No L 108/11 ANNEX to the Commission Regulation of 29 April 1991 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries I  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 21,788 21,788 21,788 24,432 24,432 24,432 24,432 24,432 0124,192 (') 124,192 0 124,192 0 124,192 O 124,192 I  Net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 41,397 41,397 33,118 49,677 49,677 46,422 46,422 46,422 46,422 37,138 37,138 55,706 55,706 69,632 79,650 79,650 69,632 79,650 79,650 79,650 79,650 79,650 0 235,964 0 235,964 O 235,964 0 235,964 0 188,771 0 188,771 O 283,157 0 283,157 0 353,946 0 404,864 0 404,864 353,946 404,864 404,864 404,864 404,864 404,864 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African , Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988 , p. 26).